Citation Nr: 0021303	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-05 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 18, 1992, 
for an award of a 100 percent disability evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Ignacio Rivera, Esq.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant (veteran) served on active duty from June 1968 
to June 1970.  The appellant's wife has assumed the role of 
fiduciary for his VA monetary benefits since he was 
adjudicated as incompetent to handle VA funds in a February 
1994 rating decision.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO), which granted the appellant's claim 
for an increased disability evaluation for schizophrenia.  A 
100 percent disability evaluation was assigned, effective 
from March 18, 1992.  The appellant perfected an appeal as to 
the propriety of the assigned effective date, arguing that an 
effective date earlier than March 18, 1992, was warranted.

In March 1999, the Board denied entitlement to an effective 
date earlier than March 18, 1992.  The appellant duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court).  In 
December 1999, the Court vacated and remanded the Board's 
March 1999 decision, based on the July 1999 Appellee's Motion 
for Remand and to Stay Further Proceedings (motion) filed by 
the Secretary of Veterans Affairs (Appellee).  This case was 
thereafter returned to the Board for further readjudication 
and disposition in accordance with the terms of that motion.  
We note that, in March 2000, the appellant through his 
attorney was advised that he could submit additional evidence 
and argument in support of the appeal.  No response was 
received.



FINDINGS OF FACT

1.  The appellant filed a claim for increase for 
schizophrenia on March 18, 1992.

2.  Evidence submitted in support of the claim for increase 
shows that the appellant's schizophrenia met the criteria for 
a 100 percent disability evaluation as of fee basis treatment 
on December 30, 1991.

3.  There is no medical evidence of record showing that the 
appellant met the criteria for increase in the one-year prior 
to March 18, 1992, or in the one-year prior to December 30, 
1991.

4.  December 30, 1991, is the earliest date on which it is 
factually ascertainable that the appellant met the criteria 
for a 100 percent disability evaluation for schizophrenia.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
December 30, 1991, for a grant of increased compensation 
(100%) for service-connected schizophrenia are met.  
38 U.S.C.A. §§ 5107, 5110(a), (b) (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant served on active duty from June 1968 to June 
1970.  Service medical records show that he requested a 
psychiatric appointment due to symptoms of nervousness.

In March 1971, the appellant's original claim for a 
neuropsychiatric condition was received at VARO and he was 
scheduled for an examination for VA compensation and pension 
purposes.  Report of VA psychiatric examination dated March 
1971 reflects a diagnosis for anxiety neurosis.  Pursuant to 
a December 1971 rating decision, service connection was 
granted for anxiety neurosis at the 10 percent disability 
level.

A March 1972 VA hospital summary shows that the appellant was 
diagnosed with schizophrenia, chronic, undifferentiated type.  
As the appellant was service-connected for anxiety neurosis, 
an expert opinion was sought as to the relationship between 
the anxiety neurosis and the schizophrenia.  A VA physician 
concluded that the appellant's schizophrenia was a maturation 
of the previously diagnosed anxiety neurosis.  See EXPERT 
OPINION REPORT, dated May 1972.  Pursuant to a June 1972 rating 
decision, the appellant's service-connected psychiatric 
disorder was changed from anxiety neurosis to schizophrenia, 
and a 30 percent disability evaluation was assigned.

In a June 1973 rating decision, a temporary 100 percent 
evaluation was assigned under Paragraph 29, for the period of 
January 29 to April 30, 1973, based on a period of 
hospitalization for schizophrenia.  In a January 1974 rating 
decision, a 50 percent disability evaluation was assigned for 
schizophrenia, effective May 1, 1973.  Also, at this time, a 
temporary 100 percent evaluation was assigned under Paragraph 
29 for the period of September 19 to November 30, 1973, based 
on hospitalization for schizophrenia.  In an August 1974 
rating decision, a temporary total rating was assigned under 
Paragraph 29 for the period of April 23 to August 31, 1974, 
based on hospitalization for schizophrenia.

A December 1975 private psychiatric evaluation report by Jose 
Luis Valderrabano. M.D., reflects a diagnosis for 
schizophrenia.  Report of VA psychiatric examination dated 
February 1976 also reflects a diagnosis for schizophrenia, 
undifferentiated type, with paranoid and depressive features.  
It was noted that the disability was moderate to moderately 
severe.

In a March 1976 rating decision, VARO reduced the disability 
evaluation for service-connected schizophrenia from 50 to 30 
percent, effective June 1, 1976.

An April 1976 private psychiatric evaluation report by Dr. 
Valderrabano shows a diagnosis for schizophrenia.  It was 
noted that his prognosis was functionally poor and that he 
was incapable of leading a stable life.

In May 1976, the appellant indicated his disagreement with 
the March 1976 rating action, which reduced the evaluation 
for his service-connected schizophrenia.  By letter dated 
September 1976, VARO informed the appellant that the evidence 
did not warrant any change in the reduction of disability 
benefits.

A February 1981 VA psychiatric examination report reflects a 
diagnosis for schizophrenia, undifferentiated.  In a May 1981 
rating decision, the 30 percent disability evaluation for 
schizophrenia was continued.

On March 18, 1992, VARO received VA Form 21-4138, Statement 
in Support of Claim, wherein the appellant requested service 
connection for a nervous condition.  As service connection 
was in effect for schizophrenia, VARO adjudicated the issue 
of entitlement to an increased evaluation for schizophrenia, 
rated as 30 percent disabling.

In May 1992, a VA psychiatric examination was conducted.  The 
Axis I diagnosis was for schizophrenia, chronic, 
undifferentiated type with strong paranoid features.  On Axis 
V, the examiner noted that his highest level of adaptive 
function in the past year was very poor.

In a July 1992 rating decision, VARO awarded an increased 
evaluation for schizophrenia.  A 50 percent disability rating 
was assigned, effective from March 18, 1992 (date of claim).  
The appellant indicated his disagreement with the July 1992 
decision, and a statement of the case was issued in October 
1992.

In his January 1993 substantive appeal, the appellant 
indicated that he was asking for monetary benefits from 
September 1979 to July 30, 1992, as a result of local rating 
decisions of the San Juan VARO, which previously reduced his 
evaluation from 50 to 30 percent.

In June 1993, the appellant's wife and fee basis psychiatrist 
testified on behalf of the appellant, who was hospitalized, 
at a personal hearing before a hearing officer at the San 
Juan VARO.  The psychiatrist stated that he did not 
understand why the disability evaluation was reduced to 30 
percent in 1976, as the appellant had always been psychotic 
and had always been found to have a poor prognosis although 
he noted that he had only treated the appellant since 1991.

In November 1993, VARO received, by facsimile, copies of fee 
basis treatment records dated December 1991, September 1992, 
and October 1993.  The December 1991 treatment note reflects 
as follows:  

The patient always found to be talkative 
with progress of thinking rather fast-
high pitch tone of voice-loose in his 
ideation-[indecipherable]-grandiose 
manic-can't postpone [sic] pleasure-lives 
near [indecipherable] now-squanders away 
his money-needs tutorship-poor or no 
impulse control.  Inappropriate affect-
mood of anxiety poor reality testing-
doesn't weigh consequences of his actions 
[sic]-not a candidate for vocational 
rehabilitation-jumpy-easily upset-has no 
industrial or social adaptability [sic].

In a December 1993 rating decision, VARO increased the 
appellant's disability evaluation for service-connected 
schizophrenia from 50 to 100 percent, effective from March 
18, 1992.

In a January 1994 statement, the appellant indicated that he 
was claiming entitlement to "retroactive benefits" from 
1979 because an evaluation was mis-interpreted by the San 
Juan VARO.  He also stated that the evaluation given on the 
1976 VA psychiatric examination was the same as the 
evaluation rendered at the 1979 VA psychiatric examination 
and, therefore, he was entitled to 100 percent compensation 
for schizophrenia from as far back as 1976.

In October 1994, VA Form 21-4138, Statement in Support of 
Claim, was received.  Therein, the appellant's wife asserted 
that a total rating was warranted for service-connected 
schizophrenia from the day after the appellant's discharge 
from service.

Report of VA psychiatric examination dated November 1995 
reflects a diagnosis on Axis I for schizophrenic disorder, 
undifferentiated type, with strong paranoid features.  An 
Axis V Global Assessment of Functioning Scale score of 40 to 
41 was assigned.

II.  Analysis

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an earlier effective date is 
plausible and capable of substantiation and is, therefore, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed; as such, no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

A.  Earlier Effective Date Claims

The law provides, in part, that increased evaluations are 
effective as of the date of receipt of claim, or the date 
entitlement arose (i.e., when it is factually shown that the 
requirements for the increased rating are met), whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1999).  An exception to this rule is that the effective date 
may be the earliest date as of which it is "factually 
ascertainable" that an increase in disability had occurred, 
provided a claim is received by the VA within one year after 
that date.  38 U.S.C.A. § 5110(a)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (1999).

Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was ascertainable up to one 
year prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  A "claim" is 
defined under 38 C.F.R. § 3.1(p) as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134-35 
(1992).  However, once service connection has been 
established for a disability, the date of VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as date of receipt of a claim for increase.  
38 C.F.R. § 3.157(a), (b)(1) (1999).

On March 18, 1992, the appellant submitted a claim for 
service connection for a nervous disorder that was construed 
as a claim for an increased evaluation for schizophrenia.  A 
100 percent disability evaluation for schizophrenia was 
thereafter assigned, effective March 18, 1992.

The Board observes that the fee basis psychiatric treatment 
note dated December 30, 1991, was received in support of his 
claim, among other psychiatric medical evidence dated after 
March 18, 1992.  Having reviewed the content of the December 
30, 1991 fee basis psychiatric treatment note, in conjunction 
with the schedular criteria in effect at that time (see 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1992)), the Board 
finds that it was factually ascertainable that an increase in 
disability had occurred to the 100 percent level as of this 
date.  However, as no other evidence in support of that claim 
was submitted showing psychiatric treatment or examination 
findings within one year prior to the March 18, 1992, date 
the claim for increase was received by the VA, it is not 
possible to find that it was factually ascertainable that an 
increase in disability occurred prior to December 30, 1991.

At the a June 1993 personal hearing, the appellant's fee 
basis psychiatrist testified that his review of the 
appellant's medical history disclosed no periods of remission 
in his psychosis and that the appellant's prognosis along 
with functioning had been consistently described as poor in 
the past, although he noted that he had only treated the 
appellant since 1991.  The physician was puzzled as to the 
basis for the reduction in the appellant's disability rating 
for schizophrenia in 1976.  The Board has considered the 
physician's testimony along with that of the appellant's 
wife.  However, it does not contain information that makes it 
"factually ascertainable" that the criteria for increase 
were met prior to December 30, 1991.  During the hearing, no 
records were identified that could assist in establishing an 
effective date earlier than December 30, 1991.

Applying the statutory and regulatory criteria for the 
assignment of effect dates for awards of increased 
compensation, as set out above, the Board finds that an 
effective of December 30, 1991, for the award of a 100 
percent disability evaluation for service-connected 
schizophrenia is warranted.  However, the preponderance of 
the evidence is against an effective date prior to December 
30, 1991, for this award because there are no VA records or 
other records, apart from the December 1991 treatment note, 
demonstrating that his psychiatric condition worsened within 
the one-year period preceding the March 18, 1992, claim.  
Furthermore, even construing the December 30, 1991, fee basis 
treatment note as a claim for increase, the Board finds that 
criteria for a effective earlier than December 30, 1991, are 
not met because there are no VA records or other records 
demonstrating that the appellant's psychiatric condition 
worsened within the one-year period preceding that date, 
which is also the date on which it is factual ascertainable 
that an increase in disability had occurred.

B.  Additional Concerns

Statements of the appellant and his wife, along with the June 
1993 sworn testimony of the appellant's wife and fee basis 
psychiatrist, reflect various concerns outside the issue 
before the Board.  The appellant and his wife clearly believe 
that the appellant met the criteria for a disability 
evaluation in excess of the 10 percent assigned at the time 
of the initial grant of service connection for psychiatric 
disability, and that he met the criteria for a 100 percent 
disability evaluation long before the current effective date 
for the 100 percent award of compensation.  However, as 
discussed above, the applicable laws and regulations  
concerning the assignment of effective dates of claims do not 
permit the Board to assign an effect date for the award of a 
100 percent disability evaluation for schizophrenia more than 
one-year prior to the date of claim.  Accordingly, the Board 
may not assign a 100 percent disability evaluation from the 
day after discharge or any other date that is more than one-
year prior to the date of claim.  The effective date of the 
increased compensation award is fixed by law as the date of 
the claim or the date entitlement arose, which ever is later, 
or as the earliest date it is factually ascertainable that an 
increase in disability occurred so long as a claim is 
received by the VA within the one year after that date.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

Additionally, it appears to the Board that the appellant is 
arguing error in prior rating decisions by VARO, which he 
would seemingly like the Board to review at this time.  
However, the Board notes that no prior rating decisions by 
VARO concerning the past disability percentages assigned for 
schizophrenia have been appealed, and thus they are final, 
unless the decisions are shown to be based on clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (1999).  Legal authority provides that, 
where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 
3.105(a) (1999).  

In this case, a valid claim based on CUE has not been raised 
and, therefore, it is not appropriate for the Board to 
consider whether or not any prior rating decisions contained 
CUE.  The Court has held that a CUE claim is a collateral 
attack upon a final rating decision but there is a 
presumption of validity to such final decisions.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  For there to be CUE, 
either the correct facts, as they were known at the time, 
were not before VARO (which requires more than a simple 
allegation or disagreement as to how the facts were weighed 
or evaluated), or the law or regulations extant at that time 
were incorrectly applied.  Further, the error must appear to 
be undebatable so that reasonable minds could only conclude 
that the original decision was fatally flawed and of the sort 
which if it had not been made would manifestly change the 
outcome.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and Mason v. 
Brown, 8 Vet. App. 44, 51 (1995).

We note that merely to aver that there was CUE is not 
sufficient to raise the issue; rather a CUE claim requires 
some degree of specificity as to what the alleged error is 
and, unless it is that kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  A claim that the evidence was improperly 
weighed or that the decision was simply wrong does not 
constitute a CUE claim.  Additionally, broad-brush 
allegations and general, non-specific claims of error are 
insufficient to satisfy the requirement that CUE claims must 
be pled with some specificity.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997) (citing Russell v. Principi, 3 Vet. App. 
310, 315 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242, 
246 (1994); and Fugo v. Brown, 6 Vet. App. 40, 44 (1993)).


ORDER

An effective date of December 30, 1991, for the assignment of 
a 100 percent disability evaluation for schizophrenia is 
granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

